United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-37
Issued: March 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2013 appellant filed a timely appeal from a September 3, 2013 decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant described a series of incidents in which coworkers struck or swore
2

at her.

FACTUAL HISTORY
On June 24, 2013 appellant, then a 51-year-old district operations supervisor, filed a
traumatic injury claim (Form CA-1) alleging that she sustained stress with consequential
hypertension due to a June 21, 2013 incident that occurred at 8:00 p.m.
In a July 2, 2013 letter, the employing establishment controverted the claim, asserting
that appellant was able to manage the postal operation without difficulty from 8:00 p.m. on
June 21, 2013 through the end of her work shift at 2:00 a.m. on June 22, 2013. Appellant did not
report the incident until June 24, 2013.
In a July 25, 2013 letter, OWCP advised appellant of the evidence needed to establish her
claim, including a complete description of the alleged June 21, 2013 incident together with
factual corroboration and witness statements. It also requested a statement from her attending
physician explaining how and why the June 21, 2013 incident caused the claimed emotional
condition. Appellant was afforded 30 days to submit such evidence.
In support of her claim, appellant submitted a July 29, 2013 statement asserting that she
was able to complete her work shift on June 21, 2013 but did so while stressed. She mentioned
an “assault by an employee” and that she was “cursed out by another employee” when
reprimanding them for failing to follow instructions. Appellant also submitted reports dated
June 24 to July 17, 2013 from Dr. Barry A. Baker, an attending Board-certified internist, who
held appellant off work due to an anxiety disorder, hypertension and cardiac issues which he
attributed to unspecified work stress.
By decision dated September 3, 2013, OWCP denied appellant’s claim on the grounds
that fact of injury was not established. It found that she did not submit a sufficient description of
the claimed June 21, 2013 incident or any witness statements corroborating what had occurred.
OWCP further found that appellant failed to describe additional workplace incidents involving
any physical assault or verbal altercation.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

Appellant submitted new evidence accompanying her request for appeal. The Board may not consider new
evidence for the first time on appeal that was not before OWCP at the time it issued the final decision in the case.
20 C.F.R. § 501.2(c). Appellant may submit such evidence to OWCP accompanying a request for reconsideration.

2

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
Where disability results from an employee’s reaction to his or her regular or specially
assigned duties or to a requirement imposed by the employment, the disability comes within the
coverage of FECA.5 To establish entitlement to benefits, a claimant must establish a factual
basis for the claim by supporting the allegations with probative and reliable evidence.6 This
burden includes the submission of a detailed description of the employment factors or conditions
which appellant believes caused or adversely affected the condition or conditions for which
compensation is claimed.7
In cases involving emotional conditions, the Board has held that when working
conditions are alleged as factors in causing disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship.8 If a claimant implicates a factor of employment, OWCP should
then determine whether the evidence of record substantiates that factor. When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, OWCP must base its decision on an analysis of the medical evidence.9
ANALYSIS
Appellant alleged that she sustained an emotional condition due to an incident or
incidents occurring on June 21, 2013. She noted in general that she was assaulted by one
employee and cursed at by another; however, appellant did not provide a detailed description of
the incidents of June 21, 2013, or any factual evidence that the incidents took place at the time,
place and in the manner alleged.
The Board notes that OWCP advised appellant by a July 25, 2013 letter of the need to
provide a complete description of the claimed June 21, 2013 incidents, together with factual
evidence or witness statements corroborating her account of events. Appellant did not submit
such evidence. The employing establishment’s statement noting that appellant finished her work
shift on June 21, 2013 and did not report an incident until June 24, 2013 casts doubt on her
claim. Appellant submitted insufficient evidence to establish that the claimed June 21, 2013

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

5 U.S.C. §§ 8101-8193. Lillian Cutler, 28 ECAB 125 (1976).

6

Ruthie M. Evans, 41 ECAB 416 (1990).

7

Effie O. Morris, 44 ECAB 470 (1993).

8

See Norma L. Blank, 43 ECAB 384 (1992).

9

Marlon Vera, 54 ECAB 834 (2003).

3

incident was factual.10 The Board therefore finds that appellant did not meet her burden of proof
to establish that she sustained an emotional condition in the performance of duty as alleged.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 3, 2013 is affirmed.
Issued: March 27, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Effie O. Morris, supra note 7.

4

